Case: 19-50621   Document: 00515281455    Page: 1   Date Filed: 01/22/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals

                              No. 19-50621
                                                                         Fifth Circuit

                                                                       FILED
                            Summary Calendar                    January 22, 2020
                                                                  Lyle W. Cayce
UNITED STATES OF AMERICA,                                              Clerk


                                          Plaintiff-Appellee

v.

JOSE ANGEL CASTILLO-CASTILLO,

                                          Defendant-Appellant

Cons. w/No. 19-50634

UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

JOSE ANGEL CASTILLO-CASTILLO, also known as Jose A. Castillo-
Castillo, also known as Jose Angel Castillo, also known as Angel Jose Castillo,

                                          Defendant-Appellant



                Appeals from the United States District Court
                      for the Western District of Texas
                           USDC No. 4:16-CR-48-1
                           USDC No. 4:19-CR-79-1
     Case: 19-50621      Document: 00515281455         Page: 2    Date Filed: 01/22/2020


                                      No. 19-50621

Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jose Angel Castillo-Castillo appeals his within-guidelines sentence of 46
months of imprisonment and three years of supervised release imposed
following his guilty plea conviction for illegal reentry. He also appeals the
concomitant revocation of his supervised release related to a prior conviction
for illegal reentry.     Castillo-Castillo asserts that the enhancement of his
sentence pursuant to 8 U.S.C. § 1326(b)(2), which increased the maximum
term of imprisonment to 20 years, is unconstitutional because of the treatment
of the provision as a sentencing factor rather than as an element of the offense
that must be alleged in the indictment and proved to a jury beyond a
reasonable doubt.
       As he concedes, this issue is foreclosed by Almendarez-Torres v. United
States, 523 U.S. 224, 239-47 (1998). See United States v. Wallace, 759 F.3d
486, 497 (5th Cir. 2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06
(5th Cir. 2008). Thus, summary affirmance is appropriate. See Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
       Castillo-Castillo has not raised any argument with respect to his
revocation proceedings. Any such claim is thus deemed abandoned. See Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
       Accordingly, the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the judgment of the district court is AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2